Name: Council Decision (EU) 2016/630 of 11 April 2016 on the position to be taken on behalf of the European Union within the Joint Readmission Committee set up under the Agreement between the European Community and the Russian Federation on readmission, concerning a recommendation with regard to readmission applications requiring the arrangement of interviews
 Type: Decision
 Subject Matter: international law;  migration;  Europe;  EU institutions and European civil service;  European construction
 Date Published: 2016-04-26

 26.4.2016 EN Official Journal of the European Union L 110/1 COUNCIL DECISION (EU) 2016/630 of 11 April 2016 on the position to be taken on behalf of the European Union within the Joint Readmission Committee set up under the Agreement between the European Community and the Russian Federation on readmission, concerning a recommendation with regard to readmission applications requiring the arrangement of interviews THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the third paragraph of Article 79, in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Agreement between the European Community and the Russian Federation on readmission (1) of 25 May 2006 (hereinafter referred to as the Readmission Agreement) entered into force on 1 June 2007. (2) Article 19 of the Readmission Agreement sets up a Joint Readmission Committee with responsibility for the tasks specified therein. (3) Point (b) of Article 19(1) of the Readmission Agreement provides that the Joint Readmission Committee is to decide on arrangements necessary for the uniform execution of the Readmission Agreement. (4) The interview is one of the elements of the readmission procedure provided for in the Readmission Agreement. In accordance with Article 9(4) of the Readmission Agreement, the interview is to be arranged when none of the documents listed in Annexes 2 and 3 to the Readmission Agreement can be attached by the requesting party to the readmission application. (5) A first recommendation with regard to readmission applications requiring the arrangement of interviews was adopted by the Joint Readmission Committee on 2 June 2009. That recommendation should be further clarified by a second one to provide guidelines for situations in which time limits for the arrangement of interviews cannot be respected, in order to reschedule those interviews. (6) It is therefore appropriate to determine the position to be taken on behalf of the Union in the Joint Readmission Committee concerning the recommendation with regard to readmission applications requiring the arrangement of interviews. (7) The United Kingdom is bound by the Readmission Agreement and is therefore taking part in the adoption of this Decision. (8) Ireland is bound by the Readmission Agreement and is therefore taking part in the adoption of this Decision. (9) Denmark is not bound by the Readmission Agreement nor subject to its application and is therefore not taking part in the adoption of this Decision, HAS ADOPTED THIS DECISION: Sole Article 1. The position to be taken on behalf of the European Union within the Joint Readmission Committee set up by Article 19 of the Agreement between the European Community and the Russian Federation on readmission, regarding the adoption of the recommendation with regard to readmission applications requiring the arrangement of interviews, shall be based on the draft Joint Readmission Committee recommendation attached to this Decision. 2. Minor technical corrections to the draft Joint Readmission Committee recommendation may be agreed to by the representatives of the Union in the Joint Committee without further decision of the Council. Done at Luxembourg, 11 April 2016. For the Council The President M.H.P. VAN DAM (1) OJ L 129, 17.5.2007, p. 40. DRAFT RECOMMENDATION No 2 OF THE JOINT READMISSION COMMITTEE SET UP BY THE AGREEMENT BETWEEN THE EUROPEAN COMMUNITY AND THE RUSSIAN FEDERATION ON READMISSION OF 25 MAY 2006 of ¦ with regard to readmission applications requiring the arrangement of interviews THE COMMITTEE, Referring to the Agreement between the European Community and the Russian Federation on readmission of 25 May 2006 (hereinafter referred to as the Readmission Agreement) and in particular Article 19(1) thereof and Article 6(3) of the Rules of Procedure of the Joint Readmission Committee of 25 July 2007, Whereas: (1) The interview is one of the elements of the readmission procedure provided for in the Readmission Agreement and, in accordance with Article 9(4), should be arranged when none of the documents listed in Annexes 2 and 3 to the Readmission Agreement can be attached by the requesting party to the readmission application. (2) Recommendation No 1 of the Joint Readmission Committee with regard to readmission applications requiring the arrangement of interviews was adopted on 2 June 2009 by the Committee (hereinafter referred to as Recommendation No 1). (3) In accordance with point (f) of Article 20(1) of the Readmission Agreement, specific arrangements concerning time limits for the handling of readmission applications may be covered by bilateral implementing protocols, RECOMMENDS THE FOLLOWING: 1. In accordance with paragraph 2 of Recommendation No 1, if time limits for the arrangement of interviews are not determined in the respective implementing protocols between the Russian Federation and the Member States of the European Union, the interview should take place within 10 calendar days from the date of receipt of the readmission application referred to in paragraph 1 of Recommendation No 1. 2. In the event that the interview has not been arranged within the time limits referred to in paragraph 1 of this recommendation, or in the event of non-delivery of the person for the interview, the requesting state and the requested state should undertake the necessary contact and arrangements in order to organise the interview without delay. 3. If during the time limit determined for the arrangement of the interview, the requesting state notifies the requested state about postponing the delivery of the person for the interview, the time limit referred to in paragraph 1 of this recommendation or, where applicable, the time limit provided for in the respective implementing protocol should be extended to the date mentioned in the notification. 4. Time limits for the arrangement of interviews, taking into account the circumstances mentioned in paragraph 3 of this recommendation, should not exceed 60 calendar days from the date of receipt of the readmission application unless the particular circumstances of the case justify the arrangement of the interview after that time. For the Russian Federation For the European Union